    CASE 0:20-cv-00827-ECT-TNL Document 64 Filed 07/28/20 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


ROCHESTER DRUG CO-OPERATIVE,
INC., on behalf of itself and all others   Case No. 0:20-cv-00827-ECT-TNL
similarly situated,

       Plaintiff,

              v.

MYLAN INC., MYLAN SPECIALTY
L.P., CVS HEALTH CORPORATION,
CAREMARKPCS HEALTH LLC,
CAREMARK LLC, CAREMARK RX
LLC, EXPRESS SCRIPTS HOLDING
COMPANY, EXPRESS SCRIPTS INC.,
MEDCO HEALTH SOLUTIONS INC.,
UNITED HEALTH GROUP
INCORPORATED, UNITED
HEALTHCARE SERVICES INC.,
OPTUM INC., OPTUMRX HOLDINGS,
LLC, and OPTUMRX INC.,

       Defendants.


DAKOTA DRUG, INC., on behalf of itself
and all others similarly situated,         Case No. 0:20-cv-01334-ECT-TNL

       Plaintiff,

              v.

MYLAN INC., MYLAN SPECIALTY
L.P., CVS HEALTH CORPORATION,
CAREMARKPCS HEALTH LLC,
CAREMARK LLC, CAREMARK RX
LLC, EXPRESS SCRIPTS HOLDING
COMPANY, EXPRESS SCRIPTS INC.,
MEDCO HEALTH SOLUTIONS INC.,
        CASE 0:20-cv-00827-ECT-TNL Document 64 Filed 07/28/20 Page 2 of 11




 UNITED HEALTH GROUP
 INCORPORATED, UNITED
 HEALTHCARE SERVICES INC.,
 OPTUM INC., OPTUMRX HOLDINGS,
 LLC, and OPTUMRX INC.,

          Defendants.

           MEMORANDUM IN SUPPORT OF UNOPPOSED MOTION TO
        CONSOLIDATE RELATED CASES AND APPOINT INTERIM CO-LEAD
                           CLASS COUNSEL

   I.       INTRODUCTION

         Plaintiffs Rochester Drug Co-Operative, Inc. (“RDC”) and Dakota Drug, Inc.

(“DDI”) have each filed complaints alleging an unlawful scheme to artificially inflate list

prices for EpiPen products. Both RDC and DDI (collectively, “Plaintiffs”), represented by

the same counsel, hereby move the Court to (a) consolidate these related cases under Fed.

R. Civ. P. 42(a)(2), and (b) appoint Garwin Gerstein & Fisher, LLP (“GGF”) and Berger

Montague PC (“BMPC”) as interim co-lead counsel for the class, under Fed. Civ. P. Rule

23(g)(3).

   II.      THESE RELATED CASES SHOULD BE CONSOLIDATED

         On March 28, 2020, RDC filed a complaint against Mylan Inc. and Mylan Specialty

L.P. (“Mylan”); CVS Health Corporation, CaremarkPCS Health, L.L.C., Caremark L.L.C.,

and Caremark Rx L.L.C. (“CVS Caremark”); Express Scripts Holding Company, Express

Scripts, Inc., and Medco Health Solutions, Inc. (“Express Scripts”); UnitedHealth Group

Incorporated, United HealthCare Services, Inc., (“United”), and Optum, Inc., OptumRx

Holdings, LLC, and OptumRx, Inc. (“OptumRx”) (collectively, “Defendants”) alleging


                                            2
     CASE 0:20-cv-00827-ECT-TNL Document 64 Filed 07/28/20 Page 3 of 11




that Defendants conspired to increase the list price that Mylan would charge for its EpiPen

products 1, bringing claims under the Racketeer Influenced and Corrupt Organization Act

(“RICO”), 18 U.S.C. § 1961, et seq, and the Section 2 of the Sherman Act, 15 U.S.C. § 2. Case

No. 20-cv-00827, ECF No. 1. RDC’s complaint was filed on behalf of itself and a proposed

class of direct purchasers of EpiPens. Id. at ¶ 1.

         Subsequently, on June 9, 2020, DDI, represented by the same attorneys, filed a

similar complaint, against the same set of Defendants, alleging the same scheme, on behalf

of itself and the same proposed class of direct purchasers. Case No. 20-cv-01134, ECF

No. 1.

         On June 11, 2020, the Court issued an Order of Direction to the Clerk of Court for

Reassignment of Related Case, assigning the DDI matter to Judge Eric C. Tostrud and

Magistrate Tony N. Leung, just as the RDC case has been assigned. Case No. 20-cv-00827,

ECF No. 56; Case No. 20-cv-1334, ECF No. 7.

         With the two cases before the same Court, both RDC and DDI move to consolidate

their cases.

         “Rule 42(a) of the Federal Rules of Civil Procedure instructs that a court may order

consolidation of pending actions that ‘involve a common question of law or fact.’” Doe

YZ v. Shattuck–St. Mary's Sch., No. 15-cv-1151-ADM/SER, 2016 WL 6594077, at *1 (D.

Minn. Nov. 4, 2016); Fed. R. Civ. P. 42(a)(2). “In deciding whether consolidation is

appropriate, the court must balance the savings of time and effort resulting from


1
 The EpiPen products or “EpiPens” are EpiPen, EpiPen Jr., EpiPen 2-Pak, and EpiPen Jr. 2-Pak,
and generic versions of those products.

                                              3
     CASE 0:20-cv-00827-ECT-TNL Document 64 Filed 07/28/20 Page 4 of 11




consolidation against any inconvenience, delay or expense that it would cause.” Powell v.

Nat’l Football League, 764 F. Supp. 1351, 1359 (D. Minn. 1991). The RDC and DDI

complaints involve identical questions of law and fact, as they allege the same scheme, by

the same Defendants, bringing the same causes of action, on behalf of the same proposed

class. The evidence and witnesses in the actions will be the same. Consolidation will save

time and effort, by litigating these common issues under one case rather than two, without

causing any inconvenience, delay, or expense.

       RDC and DDI have consulted with Defendants, and Defendants agree to

consolidation and Plaintiffs’ filing of a consolidated complaint. Attached as Exhibit [1] is

a proposed Consolidated Class Action Complaint (the “Consolidated Complaint”).

       Plaintiffs and Defendants also have conferred and agreed to a briefing schedule for

the motions to dismiss the Consolidated Complaint that Defendants anticipate filing. The

proposed schedule matches the intervals set forth in the June 16, 2020 Order in the RDC

matter, but with Defendants’ motion now due on August 14, 2020. Case No. 20-cv-00827,

ECF No. 57.

   III.   GARWIN GERSTEIN & FISHER, LLP AND BERGER MONTAGUE PC
          SHOULD BE APPOINTED INTERIM CO-LEAD COUNSEL FOR THE
          CLASS

       “Pursuant to Fed. Civ. P. Rule 23(g)(3), the Court may designate interim class

counsel before determining whether to certify a class.” Adedipe v. U.S. Bank, Nat. Ass’n,

No. 13-cv-2687-JNE/JJK, 2014 WL 835174, at *2 (D. Minn. Mar. 4, 2014). “The

determination as to appointment of class counsel specifically requires the court to consider

counsel’s: (1) work in identifying or investigating potential claims; (2) experience in

                                             4
     CASE 0:20-cv-00827-ECT-TNL Document 64 Filed 07/28/20 Page 5 of 11




handling class action and complex litigation and the types of claims asserted in the action;

(3) knowledge of the applicable law; and (4) available resources.” Id. (citing Fed R. Civ.

P. 23(g)(1)).

   1. Garwin Gerstein & Fisher, LLP and Berger Montague PC Have Conducted an
      Extensive Factual and Legal investigation into the Claims Here.

       Garwin Gerstein & Fisher, LLP and Berger Montague PC (collectively, “Proposed

Interim Co-Lead Counsel”) conducted extensive factual investigations and thoroughly

researched and analyzed the complex legal issues that they anticipate will arise in this case,

prior to filing the RDC and DDI complaints. The RDC and DDI complaints were filed

after months of investigation to marshal publicly-available facts and develop case theories

applicable to Plaintiffs and the proposed class of direct purchasers. The quality of their

investigatory work is evident in the highly detailed allegations of the complaints, including

the proposed Consolidated Complaint containing over 250 paragraphs of detailed

allegations and explanations of the perverse effect of Defendants’ conduct on EpiPen list

prices and resulting overcharges suffered by Plaintiffs and the proposed class.

   2. Garwin Gerstein & Fisher, LLP and Berger Montague PC Have Extensive
      Experience Representing Direct Purchasers in Pharmaceutical Litigation

       Bruce E. Gerstein and his firm, Garwin Gerstein & Fisher, LLP, and David F.

Sorensen and his firm, Berger Montague PC, each have decades of experience litigating

pharmaceutical class action cases on behalf of direct purchasers. Proposed Interim Co-

Lead Counsel (and/or their law firms) have served as lead or co-lead counsel or on the

executive committee in over 30 pharmaceutical class action cases on behalf of the entities

that principally compose the class here. These include the following cases:

                                              5
     CASE 0:20-cv-00827-ECT-TNL Document 64 Filed 07/28/20 Page 6 of 11




                Case                      GGF Sole   GGF Co-Lead    BMPC Co-    Status
                                           Lead      or Executive    Lead or
                                                      Committee     Executive
                                                                    Committee
In re Namenda Direct Purchaser                            ֍            ֍        Settled
Antitrust Litig., No. 15-07488
(S.D.N.Y.)
In re Asacol Antitrust Litig., No. 15 –                   ֍            ֍        Settled
12730 (D. Mass.)
In re Solodyn Antitrust Litig., 14-                                    ֍        Settled
MD-2503-DJC (D. Mass.)
In re Lidoderm Antitrust Litig., No.                      ֍                     Settled
14-02521 (N.D. Cal.)
In re Aggrenox Antitrust Litig.,             ֍                         ֍        Settled
No.14-2516 (D. Conn.)
In re Loestrin 24 Fe Antitrust Litig.,                                 ֍        Settled
13-md-2472 (D.R.I.)
In re Prograf Antitrust Litig., No. 11-                   ֍                     Settled
2242 (D. Mass.)
In re: Prandin Antitrust Litigation,                                   ֍        Settled
No. 10-12141 (E.D. Mich.)
In re Wellbutrin XL Antitrust Litig.,                                  ֍        Settled
No. 08-2431 (E.D. Pa.)
Rochester Drug Co-Operative, Inc.                         ֍            ֍        Settled
v. Braintree Labs., Inc., No. 07-0142
(D. Del.)
Meijer, Inc. v. Abbott Labs., No. 07-                     ֍            ֍        Settled
5985 (N.D. Cal.)
In re Modafinil Antitrust Litig., No.        ֍                         ֍        Settled
06-1797 (E.D. Pa.)
In re: Metoprolol Succinate Direct                                     ֍        Settled
Purchaser Antitrust Litigation, No.
06-52 (D. Del.)
In re Tricor Direct Purchaser                ֍                                  Settled
Antitrust Litig., No. 05-340 (D. Del.)
In re Hypodermic Products Direct             ֍                                  Settled
Purchaser Antitrust Litig., No. 05-
01602 (D.N.J.)
In re DDAVP Direct Purchaser                              ֍            ֍        Settled
Antitrust Litig., No. 05-2237
(S.D.N.Y.)
In re OxyContin Antitrust Litig.,                         ֍            ֍        Settled
MDL No. 04-1603 (S.D.N.Y)
In re: Nifedipine Antitrust                               ֍            ֍        Settled
Litigation, 03-223 (D.D.C.)
In re Neurontin Antitrust Litig., No.                     ֍                     Settled
02-1830 (D.N.J.)
In re Remeron Antitrust Litig., No.                       ֍                     Settled
02-02007 (D.N.J.)
In re K-Dur Antitrust Litig., No. 01-                     ֍            ֍        Settled

                                                 6
      CASE 0:20-cv-00827-ECT-TNL Document 64 Filed 07/28/20 Page 7 of 11




                 Case                      GGF Sole   GGF Co-Lead    BMPC Co-      Status
                                            Lead      or Executive    Lead or
                                                       Committee     Executive
                                                                     Committee
 1652 (D.N.J.)
 In re Buspirone Antitrust Litig., No.                     ֍                       Settled
 01-7951 (S.D.N.Y.)
 In re Relafen Antitrust Litig., No. 01-                   ֍                       Settled
 12239 (D. Mass.)
 In re Cardizem Antitrust Litig., No.                      ֍                       Settled
 99-1278 (E.D. Mich.)
 In re Terazosin Hydrochloride                             ֍            ֍          Settled
 Antitrust Litig., No. 99-1317 (S.D.
 Fla.)
 In re Novartis and Par Antitrust             ֍                                   Pending
 Litig., No. 18-4361 (S.D.N.Y).
 In re Opana ER Antitrust Litig., No.                      ֍            ֍         Pending
 14-10150 (N.D. Ill.)
 In re Niaspan Antitrust Litig., No.13-                    ֍            ֍         Pending
 2460 (E.D. Pa.)
 In re Lamictal Antitrust Litig., No.         ֍                                   Pending
 12-995 (D.N.J.)
 In re Lipitor Antitrust Litig., No. 12-                   ֍            ֍         Pending
 233 (D.N.J.)
 In re: Effexor XR Antitrust                                            ֍         Pending
 Litigation, No. 11-5479 (D.N.J.)



        In these cases, Proposed Interim Co-Lead Counsel have worked cooperatively and

efficiently with the same group of co-counsel here, who are listed on the RDC and DDI

complaints, including Faruqi & Faruqi LLP; Odom & Des Roches LLC; Smith Segura

Raphael & Leger, LLP; and Heim Payne & Chorush LLP. Having successfully litigated

numerous cases across many years, this group of attorneys has developed extensive,

specialized experience in the prosecution of direct purchaser cases in the pharmaceutical

sector, including (1) determining the overarching litigation strategy; (2) overseeing and

guiding fact and expert discovery; (3) writing dispositive motions; (4) oral argument; (5)

class certification; (6) retaining and coordinating experts; (7) depositions; (8) trial; (9)



                                                  7
     CASE 0:20-cv-00827-ECT-TNL Document 64 Filed 07/28/20 Page 8 of 11




appeal; and (10) settlement. The firm resumes of GGF and BMPC, providing further detail

on the qualifications of each firm and its individual attorneys, are attached hereto as Exhibit

[2] (GGF firm resume) and Exhibit [3] (BMPC firm resume).

       GGF and BMPC have been recognized by courts as effective class counsel in these

cases. In In re K-Dur Antitrust Litigation, where GGF and BMPC were among the lead

counsel, the court, in certifying a direct purchaser class, found that “counsel for the

proposed Class have vigorously and capably prosecuted this action, conducting appropriate

discovery and presenting detailed analyses in memoranda, expert declarations and oral

argument.” In re K-Dur Antitrust Litig., MDL Docket No. 1419, 2008 U.S. Dist. LEXIS

118396, at *31 (D.N.J. Apr. 14, 2008).

       In In re Cardizem CD Antitrust Litig., where GGF was co-lead counsel for the class,

the court stated:

       This Court would be remiss if it failed to acknowledge the high level of
       competence, experience, skill and hard work demonstrated by Counsel on
       both sides throughout this litigation. Both Plaintiffs’ Counsel and
       Defendants’ Counsel are all seasoned, highly competent professionals with
       years of experience in litigating complex antitrust actions. From the date this
       action began, Plaintiffs’ Counsel has aggressively prosecuted and
       Defendants’ Counsel has vigorously defended on their clients’ behalf, while
       displaying the utmost skill, courtesy, and professionalism.


In re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 534 (E.D. Mich. 2003).




                                              8
     CASE 0:20-cv-00827-ECT-TNL Document 64 Filed 07/28/20 Page 9 of 11




   3. Garwin Gerstein & Fisher, LLP and Berger Montague PC Possess Knowledge
      of the Law Applicable to Pharmaceutical Class Action Litigations

         Having served as lead, co-lead counsel or on the executive committee in more than

30 other pharmaceutical direct purchaser class actions, GGF and BMPC have extensive

experience with and understanding of the law that will be applicable in this litigation.

They are well-versed in the complex factual issues that arise in litigating direct purchaser

pharmaceutical class actions, including highly technical economic, regulatory, and

causation issues.

   4. Garwin Gerstein & Fisher, LLP and Berger Montague PC Have the Resources
      Necessary to Prosecute this Case.

         Garwin Gerstein & Fisher, LLP and Berger Montague PC have the resources

necessary to prosecute this action and will devote those resources to the prosecution of

this action in the best interest of the proposed class.

         Accordingly, Garwin Gerstein & Fisher, LLP and Berger Montague PC satisfy all

of the requirements of Federal Rule of Civil Procedure 23(g), and the motion requesting

their appointment as interim lead counsel should be granted.

   IV.      CONCLUSION
         For the reasons set forth above, the Court should (1) consolidate these related cases

under Federal Rule 42(a)(2), and (2) appoint Bruce E. Gerstein and his firm Garwin

Gerstein & Fisher, LLP, and David F. Sorensen and his firm Berger Montague PC as

interim co-lead counsel for the direct purchaser class under Federal Rule 23(g).




                                               9
    CASE 0:20-cv-00827-ECT-TNL Document 64 Filed 07/28/20 Page 10 of 11




Dated: July 15, 2020              Respectfully submitted,

                                         ROCHESTER DRUG CO-OPERATIVE,
                                         INC. and DAKOTA DRUG, INC.

                                  By: E. Michelle Drake
                                         One of its Attorneys

                                   E. Michelle Drake, Bar No. 0387366
                                   BERGER MONTAGUE PC
                                   43 SE Main Street, Suite 505
                                   Minneapolis, MN 55414
                                   (612) 594-5933
                                   emdrake@bm.net

 Peter Kohn                        Bruce E. Gerstein
 Joseph T. Lukens                  Noah Silverman
 FARUQI & FARUQI, LLP              GARWIN GERSTEIN & FISHER LLP
 One Penn Center, Suite 1550       88 Pine Street, 10th Floor
 1617 John F. Kennedy Blvd.        New York, NY 10005
 Philadelphia, PA 19103            (212) 398-0055
 (215) 277-5770                    bgerstein@garwingerstein.com
 pkohn@faruqilaw.com               nsilverman@garwingerstein.com
 jlukens@faruqilaw.com

 David F. Sorensen                 Stuart E. Des Roches
 Andrew C. Curley                  ODOM & DES ROCHES, LLC
 Nicholas Urban                    650 Poydras Street, Suite 2020
 BERGER MONTAGUE PC                New Orleans, LA 70130
 1818 Market Street, Suite 3600    (504) 522-0077
 Philadelphia, PA 19103            stuart@odrlaw.com
 (215) 875-3000
 dsorensen@bm.net
 acurley@bm.net
 nurban@bm.net

 David Golub                       Susan Segura
 Steven Bloch                      David C. Raphael, Jr.
 SILVER GOLUB & TEITELL LLP        SMITH SEGURA RAPHAEL & LEGER, LLP
 184 Atlantic Street               221 Ansley Blvd.
 Stamford, CT 06901                Alexandria, LA 71303
 (203) 325-4491                    (318) 445-4480
 dgolub@sgtlaw.com                 ssegura@ssrllp.com
 sbloch@sgtlaw.com                 draphael@ssrllp.com

                                   Russ Chorush

                                    10
CASE 0:20-cv-00827-ECT-TNL Document 64 Filed 07/28/20 Page 11 of 11




                               HEIM PAYNE & CHORUSH, LLP
                               1111 Bagby, Suite 2100
                               Houston, TX 77002
                               (713) 221-2000
                               rchorush@hpcllp.com




                                11
